Name: Commission Regulation (EC) No 1323/2001 of 29 June 2001 fixing the minimum price to be paid to producers for dried plums and the production aid for prunes for the 2001/02 marketing year
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  economic policy;  plant product;  prices
 Date Published: nan

 Avis juridique important|32001R1323Commission Regulation (EC) No 1323/2001 of 29 June 2001 fixing the minimum price to be paid to producers for dried plums and the production aid for prunes for the 2001/02 marketing year Official Journal L 177 , 30/06/2001 P. 0055 - 0055Commission Regulation (EC) No 1323/2001of 29 June 2001fixing the minimum price to be paid to producers for dried plums and the production aid for prunes for the 2001/02 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2699/2000(2), and in particular Article 6b(3) and 6c(7) thereof,Whereas:(1) Article 2 of Commission Regulation (EC) No 449/2001 of 2 March 2001 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(3) lays down the dates of the marketing years.(2) The criteria for fixing the minimum price and the production aid are laid down in Article 6b and 6c respectively of Regulation (EC) No 2201/96.(3) The products for which the minimum price and the aid are to be fixed are listed in Article 3 of Commission Regulation (EC) No 464/1999 of 3 March 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid arrangements for prunes(4) and the characteristics that these products must possess are laid down in Article 2 of that Regulation. The minimum price and the production aid should therefore be fixed for the 2001/02 marketing year.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2001/02 marketing year:(a) the minimum price referred to in Article 3 of Regulation (EC) No 2201/96 for dried plums of the "prunes d'Ente" variety shall be EUR 1935,23 per tonne net ex-producer's premises;(b) the production aid referred to in Article 4 of that Regulation for prunes shall be EUR 655,19 per tonne net.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European CommunitiesThis Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 311, 12.12.2000, p. 9.(3) OJ L 64, 6.3.2001, p. 16.(4) OJ L 56, 4.3.1999, p. 8.